Citation Nr: 0806909	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
folliculitis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to September 1968 and from December 1968 to 
October 1979.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision by the Portland RO.  In July 2006, the matter was 
remanded for additional development and notice.

This matter is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

On review of the record, the Board finds that the medical 
evidence is inadequate for rating the disability at issue, 
and that remand for another VA dermatological/skin disorders 
examination is necessary.  

Specifically, folliculitis is rated (by analogy) as 
dermatitis or eczema (under 38 C.F.R. § 4.118, Code 7806) (if 
there is associated scarring, it may be rated under Codes 
7800-7805).  The criteria under Code 7806 include the percent 
of the entire body affected; the percent of exposed areas 
affected (emphasis added); and the duration and type of 
therapy the veteran has been afforded for this disability.  
Notably, in the July 2006 remand, the Board specifically 
requested an estimate of the exposed area affected.  While 
both the August 2006 and the April 2007 VA skin examination 
reports included comment on the veteran's therapy, and the 
April 2007 examination report included an estimate of the 
percent of the trunk (i.e., non-exposed area) that was 
affected, neither examination report included an estimate of 
the exposed area affected.  It is also noteworthy that under 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders, and that the Board is 
required to ensure compliance.

Finally, a recent Court decision held that with respect to an 
increased rating claim, VCAA notice must include with some 
specificity what evidence is needed to support the claim.  
See Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).  The RO will have opportunity to provide such 
notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  Regarding his service-connected 
folliculitis, the RO should provide the 
veteran the specific notice required in 
increased rating claims as outlined in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008).  He should have 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by his response.

2. The RO should then arrange for a 
dermatological/skin disorders examination 
of the veteran to determine the severity 
of his service connected folliculitis in 
sufficient detail to allow for rating 
under all applicable criteria.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner should also 
have available the criteria for rating 
dermatitis/eczema, as well as those for 
rating scars.  The examination report 
must include:  Notation of the type of 
therapy, e.g., topical or systemic (and 
if the latter the duration in weeks over 
a year's period), if any, the veteran has 
received for his folliculitis since April 
2007; an estimate of the percent of the 
entire body that is affected; and an 
estimate of the percent of the exposed 
areas that are affected.  If there is 
related scarring on the head, face, or 
neck, the examiner should so note, report 
the scar dimensions, and note the 
presence or absence of each of the 
characteristics of disfigurement.
3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

